Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendments on 2/22/2022 amending claims 1 and 11, claims 8-9 have been cancelled, no adding to the claim was introduced. 
In response to the application title objection that it is not being descriptive, Applicant has amended the Specification with a more descriptive title. The Amendment is acknowledged and entered, the corresponding objection has been withdrawn. 
In virtue of this communication, claims 1-7 and 10-20 are currently pending in the instant application. 

Response to Remarks/Arguments
Regarding the Specifications Objection regarding the term “3D point cloud”, Applicant shows where the term ss explained in the Specifications, and how its meaning can also be found in Wikipedia webpage, maintains one of ordinary skilled in the art would understand the term. The Office agrees with the explanation, the corresponding objection has been withdrawn accordingly. 
Regarding the 35 U.S.C. 112(a) rejection on independent claims 1 and 11 (and their dependent claims), Applicant amends claims 1 and 11, adding the term “by an  artificial intelligence (AI) engine”, contends the amendment overcomes the rejection. The Office respectfully disagrees and maintains the amendment would not overcome the rejection, as explained in more details in the updated 35 U.S.C. 112(a) rejection session below.
Regarding the 35 U.S.C. 112(b) rejection on independent claims 1 and 11 (and their dependent claims), Applicant amends claims 1 and 11, adding the term “wherein all keys of the keyboard of the computer-generated image are positioned on fingers of the hands”, contends the amendment overcomes the rejection. The Office respectfully disagrees and maintains the amendment would not overcome the rejection, as explained in more details in the updated 35 U.S.C. 112(a) rejection session below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 language recites, in part, “wherein all keys of the keyboard of the computer-generated image are positioned on fingers of the hands”. Figs. 3 and 4B appear to be the support of the claim language above. However, the keys of the keyboard have been divided into eight sections, and distributed to eight fingers of the user’s hands. In addition, both hands of a user are movable, and they can move independently. Also, the fingers can be bent towards the palm. Neither the Specification nor the claim language disclose how the system should be implemented to accommodate or overcome these situations.
Claim 11 is a simulated method of the system of claim 1, and is rejected for similar reason as stated above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 language recites, in part, “a superimposing device that superimposes the computer-generated image and the captured image by an artificial intelligence (AI) engine, thereby generating a superimposed image”. Figs. 3 and 4B appear to be the support of the claim language above. 
 However, neither the Specification nor the claim language disclose how the artificial intelligence (AI) engine should be implemented to generate the claimed superimposed image.
Claim 11 is a simulated method of the system of claim 1, and is rejected for similar reason as stated above. 
claims 5 and method claim 15 have similar indefiniteness issue as it is unclear how the keyboard image in partitioned and distributed to the index fingers, middle fingers, ring fingers or little fingers of the hands of the captured image. 
claims 6 and method claim 16 have similar indefiniteness issue as it is unclear how the phalangeal parts and interphalangeal joints of a user’s hand image are determined. Even if determined, it is unclear what segmenting operations are performed based on the phalangeal parts and interphalangeal joints. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE; Hyukjae et al. (US 20200117282 A1; Priority to KR20170080458 of 2017-06-26) 
As to claim 1, Lee teaches a simulated system ( Figs. 1-2 [0065] FIG. 1 is a view showing a keyboard input system according to an embodiment of the present invention. FIG. 2 is a block diagram of a keyboard input system according to an embodiment of the present invention. Referring to FIGS. 1 and 2, the keyboard input system 100 according to an embodiment of the present invention may recognize a user's finger gesture and input a virtual keyboard on an image display screen in various environments such as augmented reality) with an input interface ([0066] ... Each component of the keyboard input system 100 may be connected to a control unit including one or more processors and a memory (not shown) through a wired/wireless interface), comprising: an image capture device ([0066] The keyboard input system 100 may include an image capturing unit 110), that captures an image of hands of a user, thereby generating a captured image ([0048] FIG. 6 is a view showing a convexity defect extracted from a photographed image of a user's hand); an image generating device that generates a computer-generated image of a keyboard including a plurality of keys ([0082] FIGS. 7 and 8 are exemplary diagrams showing a finger gesture for outputting a key of a virtual keyboard according to an embodiment of the present invention. .... As shown in FIG. 8, when the user makes a finger gesture (click gesture) of allowing the thumb 41 to touch the side of the index finger 42, at that time, the key 51 (in the illustrated example, alphabet N) of the virtual keyboard 50 that overlaps with the end portion of the index finger 42 is outputted); a superimposing device that superimposes the computer-generated image and the captured image by an artificial intelligence (AI) engine,  thereby generating a superimposed image (Figs.7-8, as an example, shows a superimposed image of a keyboard and an image of hands of a user. 
Lee does not explicitly mention an artificial intelligence (AI) engine is being applied. Please see 35 U.S.C. 112(b) indefiniteness rejection above); and a tracking device that tracks motion of thumbs of the hands according to a plurality of the superimposed images to determine whether a key stroke is made by the thumb (Figs.1-3 [0071] ... the virtual keyboard input unit 130 is configured to recognize finger gestures of a user in an image 30 obtained by the image capturing unit 110 and displayed on a screen of the image display device 20, and to output the keys of the virtual keyboard 50 based on the recognized user's finger gestures); wherein all keys of the keyboard of the computer-generated image are positioned on fingers of the hands ([0086] FIG. ... The size of each box may be set in consideration of the size of the finger when looking at the hand with the eyes of the user.
Lee does not explicitly teach the computer-generated image are positioned on fingers of the hands, but this can be achieved by reducing the size of each box.
Applicant Specification does not appear to have sufficient support for the limitation, please see 35 U.S.C. 112(a) rejection above); 

As to claim 2, Lee further teaches the system of claim 1, wherein a virtual image of hands is generated according to the captured image (Fig. 1 [0068] ... the virtual keyboard 50 on the image 30 including the user's hand 40 on the screen of the image display device 20 and display the result). 

As to claim 3, Lee further teaches the system of claim 2, wherein the computer-generated image is superimposed on the virtual image to generate the superimposed image (Fig. 1 [0068] The virtual keyboard display unit 120 is configured to overlap the virtual keyboard 50 having the keys arranged on the image obtained by the image capturing unit 110, so as to overlap the virtual keyboard 50 on the image 30 including the user's hand 40 on the screen of the image display device 20 and display the result). 

As to claim 4, Lee further teaches the system of claim 1, wherein the image generating device generates a three-dimensional point cloud (Application Specification fails to explain what is considered as “point cloud”. To proceed with prosecution, it has been interpreted as a set of data points) including a set of data points by scanning a plurality of points on external surfaces of the hands (Figs. 5-6 [0079-81] FIG. 5 is a view showing a convex hull extracted from a photographed image of a user's hand according to an embodiment of the present invention. FIG. 6 is a view showing a convexity defect extracted from a photographed image of a user's hand according to an embodiment of the present invention). 

As to claim 5, Lee further teaches the system of claim 1, wherein the superimposing device positions the keys of the computer-generated image on index fingers, middle fingers, ring fingers or little fingers of the hands of the captured image (As an example Fig. 11 [0093] Also, as shown in FIG. 11, when the user makes a finger gesture that extends all three or more of the four fingers except for the thumb 41, for example, the middle finger 43, the ring finger 44, and the little finger 45 together with the index finger 42 ...
Notice also the images of the thumb or the keyboard can be moved such that the keys can be positioned to the thumb as well). 

As to claim 6, Lee further teaches the system of claim 5, wherein depth information of the captured image ([0028] The determining of whether the finger gesture corresponds to the set click gesture may include: obtaining a convex hull including a hand region of the user; obtaining convexity defects including depth information between the user's fingers) is utilized to make arrangement of the keys on fingers of the hands by segmenting the fingers according to phalangeal parts and interphalangeal joints (Lee does not appear to teach utilization phalangeal parts and interphalangeal joints as reference points. However, the Office considers these are human choice and options). 

As to claim 7, Lee further teaches the system of claim 1, further comprising: a display that presents the superimposed image for the user (Figs 1, 7, as two examples). 

As to claim 10, Lee further teaches the system of claim 1, wherein the key stroke is determined as being made when the thumb moves toward a key, followed by moving away the key (figs. 6- 8, as an example. [0083] When details are described with reference to FIG. 6, the virtual keyboard input unit 130 may determine the fingernail position of the user's thumb 41, and calculate the distance between the fingernail position of the thumb 41 and the convexity defect CD1 between the thumb 41 and the index finger 42. The virtual keyboard input unit 130 may determine the click gesture based on the distance between the fingernail position of the thumb 41 and the convexity defect 41 between the thumb 41 and the index finger 42).

As to claims 11-20, the claims refer to a simulated method performed by the system of claims 1-10, respectively. Therefore, they are rejected for similar reasons as stated in the Office Actions of claims 1-10, respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621